Dunbar, J.
(dissenting) — I dissent. I think the statute simply intended to announce the plain proposition that an order for dismissal bars another prosecution for the same offense in cases of misdemeanor, and that no other question is involved in the enactment. If the appellant had been tried for assault and battery, after that *293charge had been dismissed, the second trial would have been illegal under the statute cited; but I do not think the statute should he construed further than its language imports. ■